        CASE 0:20-cv-02038-DWF-TNL Doc. 60 Filed 09/21/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 J.H., a minor, by and through his parent           Case No. 20-cv-2038 (DWF/TNL)
 and natural guardian, Kirsten Lindsey,

                      Plaintiff,

 v.                                                               ORDER

 Independent School District No. 623
 aka Roseville Area Schools,
 Geraldine Cook in her individual capacity,

                      Defendants.


 Joshua Andrew Newville and Samuel Kramer, Madia Newville LLC, 1850 IDS Center,
 80 South Eighth Street, Minneapolis, MN 55402 (for Plaintiff);

 Alex D. Ivan and Mar-Bon R. Wallner, Kennedy & Graven, Chartered, 150 South Fifth
 Street, Suite 700, Minneapolis, MN 55402 (for Defendant Independent School District
 No. 623); and

 Eugene C. Shermoen, Jr. and Kari Marie Dahlin, Arthur Chapman Kettering Smetak &
 Pikala, P.A., 81 South Ninth Street, Suite 500, Minneapolis, MN 55402 (for Defendant
 Geraldine Cook).


       This matter is before the Court, Magistrate Judge Tony N. Leung, on Plaintiff’s

Motion to Compel Production of Confidential Information (ECF No. 49). For the reasons

set forth below, the Court grants this motion in part and denies it in part.

                                    I. BACKGROUND

       Plaintiff, an African American minor, alleges that he was assaulted by Defendant

Geraldine Cook (“Cook”), then his second grade teacher, during the 2019-20 school year.

(Am. Compl. ¶¶ 5, 8, 45-49, ECF No. 7.) According to Plaintiff, Cook had been involved
        CASE 0:20-cv-02038-DWF-TNL Doc. 60 Filed 09/21/21 Page 2 of 8




in other incidents where she had abused other students. (Id. ¶ 11.) Plaintiff also alleges

that Cook singled out, discriminated against, and/or physically assaulted other African

American students in the class. (See id. ¶¶ 12-17, 31-32, 36, 44.) Plaintiff alleges that

Defendant Roseville Area Schools (“the School District”) was aware of Cook’s behavior

and her treatment of African American students prior to her assault of Plaintiff. (Id. ¶¶ 18-

26, 28, 33-34, 36, 42-43.) Plaintiff asserts six causes of actions in his suit: (1) a claim of

race discrimination in violation of Title VI of the Civil Rights Act of 1964 (“Title VI”), 42

U.S.C. § 2000, et seq. against the School District; (2) an Equal Protection claim in violation

of the 14th Amendment of the United States Constitution through 42 U.S.C. § 1983 against

Cook; (3) a claim of race discrimination in violation of the Minnesota Human Rights Act

(“MHRA”), Minn. Stat § 363A.13 against the School District; (4) a common law claim of

Battery against the School District and Cook; (5) a common law claim of Negligent

Supervision against the School District; and (6) a common law claim of Negligent

Retention against the School District. (Id. ¶¶ 58-88.)

       After the parties submitted a Stipulation for Confidentiality Agreement and

Protective Order (“Stipulation”) (ECF No. 19), the Court entered a Protective Order to

govern discovery in this case. (ECF No. 38.) This Protective Order anticipated that certain

information in the School District’s possession would be protected by certain statutes,

namely the Family Educational Rights and Privacy Act (“FERPA”), 20 U.S.C. § 1232g,




                                              2
           CASE 0:20-cv-02038-DWF-TNL Doc. 60 Filed 09/21/21 Page 3 of 8




and the Minnesota Government Data Practices Act (“MGDPA”), Minn. Stat. § 13.02, et

seq. 1 (See id. ¶ 2.)

         While Plaintiff expressly agreed to the release of her data maintained by the School

District, which would normally be subject the statutes, the Protective Order placed

procedural guardrails on the School District’s release of third parties’ non-public data. (See

id. ¶¶ 2-3.) These guardrails incorporate the legal standards applicable to the disclosure of

this non-public educational and personnel data under state and federal law. (Id.) If Plaintiff

made a discovery request that would necessitate the production of non-public data, the

School District would inform the subject of the non-public data that they could object to

its release, and that such objection should be sent directly to the Court. (Id. ¶ 3(a)-(b).)

Absent objections by third parties and “subject to a contrary ruling by the Court upon

proper objection by a data subject,” the School District was to release responsive

documents which contained non-public data. (Id. ¶ 3(c).) Notwithstanding that agreement,

in the event the parties could not agree on proper redaction of non-public data, the Court

agreed to rule on the non-public data’s discoverability by determining in accordance with

FERPA and the MGDPA “whether the data sought and reviewed is discoverable and

whether the probative value of said un-redacted data outweighs any harm to the

confidentiality interest of the individuals who are identified in the data.” (Id. ¶ 4.)

         The impasse contemplated by the parties and outlined in the Protective Order is now

before the Court. Plaintiff has made certain written discovery requests and the School


1
 While the Protective Order also mentions the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. §
1400, et seq., the School District states that Plaintiff’s discovery requests would only yield the disclosure of non-
public data protected under FERPA and the MGDPA. (See Mem. in Resp. at 2, ECF No. 55.)

                                                         3
             CASE 0:20-cv-02038-DWF-TNL Doc. 60 Filed 09/21/21 Page 4 of 8




District has served written responses and its privilege log. (See Exs. 1 & 2 to Kramer Decl.,

ECF Nos. 52-1 & 52-2.) Certain responsive non-public data was withheld by the School

District. (Kramer Decl. ¶ 4, ECF No. 52.) The School District sent letters to third parties

who were the subjects of this data to inform them of the opportunity to object to the data’s

disclosure. (Kramer Decl. ¶ 5.) The Court has received five letters of objection to the

release of student or personnel data. 2 (ECF Nos. 42, 44-46, 48.)

           The School District concedes that this non-public data is discoverable. (Mem. in

Resp. at 1; see also Kramer Decl. ¶ 4.) All non-public data outlined in the privilege log,

however, regardless of whether a subject filed an objection with the Court, has been

withheld. (Kramer Decl. ¶¶ 4-6; see also Mem. in Resp. at 2 (“Notwithstanding the parties’

agreement on discoverability, the School District may not substitute its judgment for that

of any individual data subject or this Court.”).)

                                                    II. ANALYSIS

           In general, “[p]arties may obtain discovery regarding any nonprivileged matter that

is relevant to any party’s claim or defense and proportional to the needs of the case . . . .”

Fed. R. Civ. P. 26(b)(1). Information need not be admissible to be discoverable. Id.

           The School District concedes that the non-public personnel and educational data it

is withholding is discoverable but maintains the Court is “now vested with the ultimate

authority and responsibility to independently determine” the data’s discoverability. 3

(Mem. in Resp. at 3.) There can be no question that this data is discoverable, and highly


2
    These letters were filed under seal.
3
    Cook has not taken a position on this motion.

                                                         4
         CASE 0:20-cv-02038-DWF-TNL Doc. 60 Filed 09/21/21 Page 5 of 8




relevant to the case. In order to prove his Title VI and MHRA claims against the School

District, Plaintiff will be tasked with demonstrating that the School District had prior notice

of Cook’s alleged pattern of discriminatory conduct towards African American students.

Cook’s treatment of students other than Plaintiff, and the School District’s response

thereto, are also highly relevant to Plaintiff’s state common law claims. This leaves the

Court to decide whether the provisions of either the MGDPA or FERPA preclude

disclosure of the non-public data.

       As to these statutory protections, the School District requests that the Court apply

the statutory balancing test under the MGDPA, as well as consider the objections made on

the record by certain third parties. (Id.) Under the MGDPA, “educational data is private

data on individuals and shall not be disclosed” except in certain exceptions, including

pursuant to a valid court order. Minn. Stat. § 13.32, subd. 3. The same is true of certain

personnel data. Id. § 13.43, subd. 4. The discoverability of non-public personnel and

educational data is governed by the following process under the MGDPA:

              If a government entity opposes discovery of government data .
              . . on the grounds that the data are classified as not public, the
              party that seeks access to the data may bring before the
              appropriate presiding judicial officer . . . an action to compel
              discovery or an action in the nature of an action to compel
              discovery.

              The presiding officer shall first decide whether the data are
              discoverable or releasable pursuant to the rules of evidence and
              of criminal, civil, or administrative procedure appropriate to
              the action.

              If the data are discoverable the presiding officer shall decide
              whether the benefit to the party seeking access to the data
              outweighs any harm to the confidentiality interests of the entity

                                              5
         CASE 0:20-cv-02038-DWF-TNL Doc. 60 Filed 09/21/21 Page 6 of 8




              maintaining the data, or of any person who has provided the
              data or who is the subject of the data, or to the privacy interest
              of an individual identified in the data.

Id. § 13.03, subd. 6.

       Notwithstanding the Protective Order’s mention of this provision of the MGDPA,

however, the School District cannot rely on the MGDPA “as a basis to frustrate the

discovery process in a lawsuit filed in federal court.”        R.S. by and through S.S. v.

Minnewaska Area Sch. Dist. No. 2149, No. 12-cv-588 (MJD/LIB), 2013 WL 12149246, at

*6 (D. Minn. Mar 20, 2013); see also Scheffler v. Molin, No. 11-cv-3279 (JNE/JJK), 2012

WL 3292894, at *4 (D. Minn. Aug. 10, 2012) (finding the MGDPA does not “trump the

Federal Rules of Civil Procedure, which define what information is discoverable in a

federal lawsuit . . . it is improper . . . to withhold information from proper discovery in a

federal lawsuit purely on grounds that it is protected under the MGDPA.”); Her v. Paulos,

No. 11-cv-808 (PAM/TNL), 2012 WL 6634777, at *5 (D. Minn. Dec. 20, 2012) (stating

“[i]t is axiomatic that discovery in federal court is governed not by state rules or statutes,

but by the Federal Rules of Civil Procedure” and finding that a party “may not refuse

discovery requests” otherwise permissible under Rule 26 “on grounds that the MGDPA

prevents [their] disclosure.”). Much of the withheld data is withheld pursuant to the

MGDPA. (See Ex. 2 to Kramer Decl.) Without any separate basis, so long as the data is

relevant, the School District may not frustrate this litigation by relying on that statute to

avoid disclosure. Further, even if the Court were to engage in the MGDPA’s balancing

test, it would find that Plaintiff’s benefit in reviewing the non-public personnel data

outweighs the privacy interests of the School District’s personnel, particularly in light of

                                              6
           CASE 0:20-cv-02038-DWF-TNL Doc. 60 Filed 09/21/21 Page 7 of 8




the serious allegations that certain personnel had knowledge of Cook’s discriminatory

behaviors. It is also worth noting that the parties have agreed that personnel records may

be designated as confidential under the Protective Order in this case, which will provide

them with certain protections. (See ECF No. 38 ¶ 5.)

         The School District alleges in its privilege log that third-party student data is also

protected by the MGDPA, but in those instances, the School District also cites FERPA as

a reason for withholding the data. (See Ex. 2 to Kramer Decl.) FERPA generally prohibits

public school districts from releasing personally identifying educational data absent the

subject’s or the subject’s parent’s written consent. 20 U.S.C. § 1232g(b)(1). One exception

to this general rule is that the data may be released pursuant to a lawfully issued court order.

Id.; 34 C.F.R. § 99.31(a)(9)(i). 4

         The Court finds that it is reasonable and appropriate, at least at this time, to redact

the personal identifying information of third party students. See R.S. by and through S.S.,

2013 WL 12149246, at *7. Redacting the personal identifying information would mean

FERPA is not implicated. Id. Plaintiff also acknowledges the sensitive nature of this

information and seems amenable to these redactions. (See Mem. in Supp. at 9, ECF No.

51.)     Allowing Plaintiff to review the non-public data without disclosing personal

identifying information is also proportional to the needs of this case. See Fed. R. Civ. P.

26(b)(1). Viewing these reports will allow Plaintiff to explore his claims related to his

allegations that the School District knew of Cook’s pattern of discriminatory conduct


4
  The release pursuant to Court order is subject to the requirement that the educational agency provide adequate notice
to the parent or eligible student, see C.F.R. § 99.31(a)(9)(ii), something the School District did in this case. See supra
at 4.

                                                            7
         CASE 0:20-cv-02038-DWF-TNL Doc. 60 Filed 09/21/21 Page 8 of 8




without disclosing the highly sensitive personal identifying information of those minor

children not involved in this suit.

                                       III. ORDER

       Therefore, based on the foregoing, and all of the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

     1. Plaintiff’s Motion to Compel Production of Confidential Information (ECF No.
        49) is GRANTED IN PART and DENIED IN PART.

     2. Plaintiff shall disclose all educational and personnel data listed on its privilege
        log, with the exception of the personal identifying information of the minor
        students, within 14 days of this Order.

     3. All prior consistent orders remain in full force and effect.

     4. Failure to comply with any provision of this Order or any other prior consistent
        Order shall subject the non-complying party, non-complying counsel and/or the
        party such counsel represents to any and all appropriate remedies, sanctions and
        the like, including without limitation: assessment of costs, fines and attorneys’
        fees and disbursements; waiver of rights to object; exclusion or limitation of
        witnesses, testimony, exhibits and other evidence; striking of pleadings; complete
        or partial dismissal with prejudice; entry of whole or partial default judgment;
        and/or any other relief that this Court may from time to time deem appropriate.




Date: September       20   , 2021                               s/Tony N. Leung
                                                         Tony N. Leung
                                                         United States Magistrate Judge
                                                         District of Minnesota


                                                         J.H. v. Indep. Sch. Dist. 623, et al.
                                                         Case No. 20-cv-2038 (DWF/TNL)




                                              8
